Qtjillian, J.
1. The filing of an amendment which has no prayer that it be made a part of the petition does not of itself make such amendment a part of the record, but where the amendment was tendered and an order passed directing that it be filed subject to the right of the defendant to demur, the defendant did renew his demurrers, and the judge overruled the demurrers to the petition as amended, the amendment will be treated as having been formally allowed. Newill v. Atlanta Gas-Light Co., 48 Ga. App. 226 (172 S. E. 232).
2. Under the holdings in Mason v. Frankel, 49 Ga. App. 145 (2) (174 S. E. 546), and King Hdw. Co. v. Teplis, 91 Ga. App. 13 (84 S. E. 2d 686), the general demurrer was properly overruled by the judge of the superior court.
3. The special demurrers are without merit.

Judgment affirmed.


Felton, C. J., and Nichols, J., concur.